Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 1 of 7




                    Exhibit B
                                         Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 2 of 7


                                                                   United States v. Stephen M. Calk , 19 Cr. 366 (LGS)
                                                                           Defense Exhibit List, June 17, 2021
 Defense Exhibit      Attachments         Document ID Range                               Description                                Outstanding Objections           Admission Status     Date Admitted
                                                                           DX-10 Series – Credit Committee Materials
DX‐10                               TFSB0054094--TFSB0054129       Credit Committee Materials, August 16, 2016                                                     Admissible
DX‐11                               TFSB0054130--TFSB0054161       Credit Committee Materials, November 14, 2016                                                   Admissible
DX‐12                               TFSB0054162--TFSB0054193       Credit Committee Materials, December 13, 2016                                                   Admissible
DX‐13                               TFSB0054194--TFSB0054232       Credit Committee Materials, September 14, 2016                                                  Admissible
DX‐14                               TFSB0054272--TFSB0054310       Credit Committee Materials, October 18, 2016                                                    Admissible
DX‐15                               TFSB0054311--TFSB0054347       Credit Committee Materials, July 14, 2016                                                       Admissible
DX‐16                               TFSB0054348--TFSB0054383       Credit Committee Materials, April 20, 2017                                                      Admissible
DX‐17                               TFSB0054384--TFSB0054418       Credit Committee Materials, February 28, 2017                                                   Admissible
DX‐18                               TFSB0054419--TFSB0054446       Credit Committee Materials, January 19, 2017                                                    Admissible
                                                                                DX-50 Series – Miscellaneous
DX-50                               NA                             Composite Video Exhibit 1                                      Likely 402, 403, 802             Party Reserved
                                                                     DX-100 Series – The Federal Savings Bank Documents
DX‐100                              CALK00000026                   Email from Calk to Various, August 9, 2016                                                      Admissible as Amended
DX‐101                              CALK00000097--CALK00000098     Email from Calk to colbbb@gmail.com, August 9, 2016            Calk’s email admissible; fact of Party Reserved
                                                                                                                                  sending to Banks 402, leaving
                                                                                                                                  remainder cumulative with DX-
                                                                                                                                  100
DX‐102                              SDNY_00238883--SDNY_00238885   Email from Jones to Calk, Calk, Chojnowski, Bressler,          402, 403, 802                    Court Reserved
                                                                   Smith, Husarsky, Miller, Crossett, Wells, Semenak, April 14,
DX‐103                              SDNY_00238940--SDNY_00238941   Email from Jones to Calk, Calk, Chojnowski, Miller,            402, 403, 802                    Court Reserved
                                                                   Husarsky, Crossett, Wells, Smith, May 13, 2016
DX‐104                              SDNY_00238958--SDNY_00238959   Email Chain Raico, Calk, Ubarri, Brennan, Norini, July 28,     (Limiting instruction: not for   Admissible
                                                                   2016                                                           truth of matter asserted)
DX‐105                              SDNY_00239046--SDNY_00239047   Email from Jones to Calk, Calk, Chojnowski, Husarsky,          (Limiting instruction: not for   Admissible
                                                                   Smith, Wells, Semenak, Crossett, Miller, August 11, 2016       truth of matter asserted)
DX‐106                              SDNY_00239176--SDNY_00239177   Email Chain Brennan Raico, Ubarri, Norini, Horn, Calk,                                          Admissible
                                                                   October 7, 2016
DX‐107                              SDNY_00240140--SDNY_00240141   Email Chain Brennan, Calk, Ubarri, Raico, November 14,                                          Admissible
                                                                   2016
DX‐108                              SDNY_00240145--SDNY_00240148   Email Chain Brennan, Raico, Calk, Ubarri, November 14,                                          Admissible
                                                                   2016
DX‐109                              SDNY_00240160--SDNY_00240163   Email Chain Brennan, Calk, Ubarri, Raico, Norini,                                               Admissible
                                                                   November 14, 2016
DX‐110                              SDNY_00240167--SDNY_00240169   Email Chain Manafort, Raico, Baldinger, Calk, November                                          Admissible
                                                                   14, 2016
DX‐111             DX‐111‐A;        SDNY_00240210--SDNY_00240221   Email Chain Manafort, Raico, Baldinger, Yohai, Calk,           402, 403                         Court Reserved
                   DX‐111‐B;                                       attachments, November 30, 2016
                   DX‐111‐C;
                   DX‐111‐D;
                   DX‐111‐E;
                   DX‐111‐F;
                   DX‐111‐G;
                   DX‐111‐H
DX‐112                              SDNY_00240332                  Email from Smith to Calk, December 8, 2016                     403                              Court Reserved
DX‐113                              SDNY_00241258--SDNY_00241259   Email Chain Cholakis, Raico, December 21, 2016                 402, 403                         Court Reserved
DX‐114                              SDNY_00242500                  Email from Ubarri to Norini, Brennan, Horn, Lorr, December     403                              Court Reserved
                                                                   20, 2016
DX‐115             DX‐115‐A         SDNY_00242748--SDNY_00242752   Email Chain Raico, Horn, Brennan, attachment, December         402, 403                         Court Reserved
                                                                   28, 2016
                          Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 3 of 7


DX‐116               SDNY_00242762--SDNY_00242765   Email Chain Raico, Horn, Brennan, December 28, 2016          402, 403                         Court Reserved
DX‐117               SDNY_00242818--SDNY_00242819   Email Chain Raico, Horn, Brennan, December 30, 2016          402, 403                         Court Reserved
DX‐118               SDNY_00242888--SDNY_00242890   Email Chain Raico, Horn, Brennan, January 6, 2017            402, 403                         Court Reserved
DX‐119               SDNY_00243842--SDNY_00243847   Email Chain Horn, Raico, January 24, 2017                    402, 403                         Court Reserved
DX‐120               SDNY_00244569                  Email from Nadlan Valuation Inc, October 13, 2016                                             Admissible
DX‐121   DX‐121‐A;   SDNY_00245785--SDNY_00245973   Email Chain Ivakhnik, Horn, Raico, attachments, August 11,                                    Admissible
         DX‐121‐B;                                  2016
         DX‐121‐C;
         DX‐121‐D;
         DX‐121‐E;
         DX‐121‐F
DX‐122   DX‐122‐A;   SDNY_00246258--SDNY_00246278   Email Chain Ivakhnik, Horn, Raico, attachments, August 16,                                    Admissible
         DX‐122‐B                                   2016
DX‐123               SDNY_00247924                  Email from Nadlan Valuation Inc., November 9, 2016                                            Admissible
DX‐124               SDNY_00247925                  Email from Nadlan Valuation Inc., November 10, 2016                                           Admissible
DX‐125   DX‐125‐A;   SDNY_00248004--SDNY_00248046   Email Chain Brennan, Jacobsen, Wisnicki, Horn, Shelton,                                       Admissible
         DX‐125‐B;                                  Ivakhnik, Raico, attachments, August 26, 2016
         DX‐125‐C;
         DX‐125‐D;
         DX‐125‐E
DX‐126               SDNY_00248050                  Email from Nadlan Valuation Inc., August 26, 2016            402, 403                         Court Reserved
DX‐127               SDNY_00248842                  Email from Brennan to Shelton, Ivakhnik, Horn, Zidell,                                        Admissible
                                                    Wisnicki, September 23, 2016
DX‐128               SDNY_00248852                  Email from Nadlan Valuation Inc., September 26, 2016         402, 403                         Court Reserved
DX‐129               SDNY_00249384--SDNY_00249385   Email Chain Ivakhnik, Cholakis, August 25, 2016              402, 403                         Court Reserved
DX‐130               SDNY_00249552--SDNY_00249554   Email Chain Ivakhnik, Yohai, Raico, Katz, August 30, 2016    402, 403, 802                    Court Reserved
DX‐131               SDNY_00249563                  Email Chain Ivakhnik, Raico, August 30, 2016                                                  Admissible
DX‐132               SDNY_00250342                  Email Chain Ivakhnik, Horn, Raico, September 26, 2016        402, 403                         Court Reserved
DX‐133               SDNY_00250824--SDNY_00250825   Email from Raico to Jones, April 15, 2016                                                     Admissible
DX‐134               SDNY_00250888--SDNY_00250889   Email from Jones to Calk, Calk, Chojnowski, Husarsky,        402, 403                         Court Reserved
                                                    Crossett, Miller, Smith, Wells, April 29, 2016
DX‐135               SDNY_00251152--SDNY_00251154   Email Chain Raico, Jones, August 9, 2016                     802 with respect to praise of    Court Reserved
                                                                                                                 Manafort loans
DX‐136               SDNY_00251213--SDNY_00251215   Email Chain Jones, Calk, October 7, 2016                     402, 403 (and 802 as to Calk’s   Court Reserved
                                                                                                                 statements)
DX‐137               SDNY_00251238--SDNY_00251240   Email Chain Jones, Calk, November 30, 2016                   402, 403 (and 802 as to Calk’s   Court Reserved
                                                                                                                 statements)
DX‐138   DX‐138‐A    SDNY_00252005--SDNY_00252007   Email from Bartholomew to Raico, Jones, attachment,          802                              Party Reserved
                                                    October 27, 2016
DX‐139               SDNY_00252011--SDNY_00252012   Email Chain Raico, Bartholomew, Jones, October 27, 2016      802                              Court Reserved
DX‐140               SDNY_00252013--SDNY_00252015   Email Chain Bartholomew, Raico, Jones, October 27, 2016      802                              Party Reserved
DX‐141   DX‐141‐A    SDNY_00252018--SDNY_00252063   Email Chain Raico, Bartholomew, Jones, attachment,                                            Admissible
                                                    October 28, 2016
DX‐142               SDNY_00252289--SDNY_00252295   Email Chain Raico, Bartholomew, DiCola, Jones, November                                       Admissible
                                                    16, 2016
DX‐143               SDNY_00252885--SDNY_00252888   Email Chain Jones, Bartholomew, Raico, November 8, 2016      402, 403, 802                    Court Reserved
DX‐144               SDNY_00252896--SDNY_00252900   Email Chain Jones, Raico, November 22, 2016                  402, 403                         Court Reserved
DX‐146   DX‐146‐A    SDNY_00254032--SDNY_00254033   Email from Raico to Calk, Ubarri, Brennan, Norini,                                            Admissible
                                                    attachment, July 28, 2016
DX‐147               SDNY_00254117                  Email from Manafort to Raico, July 29, 2016                                                   Admissible
DX‐148   DX‐148‐A    SDNY_00254122--SDNY_00254125   Email Chain Raico, Manafort, attachment, July 29, 2016                                        Admissible
DX‐149   DX‐149‐A    SDNY_00254305--SDNY_00254524   Email from Ivakhnik to Raico, attachment, August 4, 2016                                      Admissible
DX‐150               SDNY_00254559                  Email from Raico to Jones, August 8, 2016                    402, 403, 802                    Court Reserved
                          Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 4 of 7


DX‐151               SDNY_00254725--SDNY_00254728   Email Chain Ubarri, Raico, Brennan, Horn, August 10, 2016                              Admissible
DX‐152               SDNY_00255166                  Email from Raico to Jones, August 11, 2016                                             Admissible
DX‐153   DX‐153‐A;   SDNY_00255931--SDNY_00255936   Email Chain Raico, Brennan, Horn, attachments, August 18, 402, 403                     Court Reserved
         DX‐153‐B                                   2016
DX‐154               SDNY_00256143                  Email from Raico to Calk, November 3, 2016                                             Admissible
DX‐155   DX‐155‐A    SDNY_00256218--SDNY_00256220   Email from Raico to Manafort, Baldinger, Calk, attachment,                             Admissible
                                                    November 11, 2016
DX‐156               SDNY_00257836--SDNY_00257838   Email Chain Brennan, Raico, September 8, 2016                                          Admissible
DX‐157   DX‐157‐A;   SDNY_00258402--SDNY_00258437   Email Chain Katz, Raico, attachment, September 18, 2016                                Admissible
         DX‐157‐B
DX‐158   DX‐158‐A    SDNY_00258499--SDNY_00258543   Email Chain Heskel, Raico, attachment, September 21, 2016                              Admissible
DX‐159               SDNY_00259317                  Email from Raico to Brennan, Horn, Ubarri, October 5, 2016                             Admissible
DX‐160               SDNY_00259326                  Email from Nadlan Valuation Inc., October 6, 2016                                      Admissible
DX‐161   DX‐161‐A;   SDNY_00262428--SDNY_00262430   Email from Raico to Cholakis, attachments, October 21,                                 Admissible
         DX‐161‐B                                   2016
DX‐162   DX‐162‐A;   SDNY_00262766--SDNY_00262777   Email Chain Horn, Raico, Brennan, attachments, October 26,                             Admissible
         DX‐162‐B                                   2016
DX‐163               SDNY_00262834--SDNY_00262835   Email Chain Katz, Raico, Yohai, October 27, 2016           402, 403                    Court Reserved
DX‐164   DX‐164‐A;   SDNY_00263496--SDNY_00263498   Email Chain Katz, Raico, attachments, October 27, 2016                                 Admissible
         DX‐164‐B
DX‐165               SDNY_00265374--SDNY_00265375   Email Chain Cholakis, Raico, November 1, 2016             402, 403                     Court Reserved
DX‐166               SDNY_00265393--SDNY_00265394   Email Chain Sparks, Raico, November 2, 2016                                            Admissible
DX‐167   DX‐167‐A;   SDNY_00265801--SDNY_00265843   Email from Nadlan Valuation Inc., attachments, November                                Admissible
                                                           2
         DX‐167‐B;                                  4, 2016
         DX‐167‐C;
         DX‐167‐D
DX‐168               SDNY_00266450--SDNY_00266451   Email Chain Marquez, Raico, DiCola, November 7, 2016      403 (cumulative with DX-143) Court Reserved
DX‐169               SDNY_00266544--SDNY_00266547   Email Chain DiCola, Raico, Marquez, November 8, 2016                                   Admissible
DX‐170               SDNY_00266681--SDNY_00266685   Email Chain Weinberg, Raico, Heskel, November 10, 2016    402, 403                     Court Reserved
DX‐171   DX‐171‐A;   SDNY_00266724--SDNY_00266751   Email Chain Raico, Cholakis, attachments, November 11,    402, 403                     Court Reserved
         DX‐171‐B;                                  2016
         DX‐171‐C
DX‐172               SDNY_00266791                  Email from Baldinger to Raico, November 12, 2016                                       Admissible
DX‐173   DX‐173‐A    SDNY_00266919--SDNY_00266927   Email Chain Sparks, Bartholomew, Raico, attachment,                                    Admissible
                                                    November 15, 2016
DX‐174   DX‐174‐A    SDNY_00267069--SDNY_00267071   Email Chain Horn, Raico, Shelton, Brennan, attachment,    402, 403                     Court Reserved
                                                    November 15, 2016
DX‐175               SDNY_00267494--SDNY_00267500   Email Chain Brennan, Raico, Shelton, November 16, 2016    402, 403, 802 (as to         Court Reserved
                                                                                                              portions re Ivakhnik
                                                                                                              termination)
DX‐176               SDNY_00267509--SDNY_00267510   Email Chain Weinberg, Raico, Heskel, November 16, 2016 402, 403                        Court Reserved
DX‐177               SDNY_00267589--SDNY_00267593   Email Chain Weinberg, Raico, Cholakis, Heskel, November 402, 403                       Court Reserved
                                                    16, 2016
DX‐178   DX‐178‐A;   SDNY_00267753--SDNY_00267774   Email Chain Cholakis, Raico, attachments, November 18,    402, 403                     Court Reserved
         DX‐178‐B                                   2016
DX‐179   DX‐179‐A    SDNY_00268358--SDNY_00268369   Email from Horn to Brennan, Raico, attachment, November                                Admissible
                                                    30, 2016
DX‐180               SDNY_00268607--SDNY_00268613   Email Chain DiCola, Raico, Judis, December 6, 2016                                     Admissible
DX‐181   DX‐181‐A    SDNY_00268662--SDNY_00268663   Email from Raico to Brennan, attachment, December 7, 2016                              Admissible
DX‐182               SDNY_00268920--SDNY_00268926   Email Chain Cholakis, Raico, December 12, 2016            402, 403                     Court Reserved
DX‐183   DX‐183‐A    SDNY_00268938--SDNY_00268946   Email Chain Sparks, Raico, Bartholomew, attachment,                                    Admissible
                                                    December 13, 2016
                          Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 5 of 7


DX‐184   DX‐184‐A    SDNY_00268957--SDNY_00268965   Email Chain DiCola, Smith, Raico, attachment, December                                    Admissible
                                                    13, 2016
DX‐185   DX‐185‐A;   SDNY_00269131--SDNY_00269134   Email Chain DiCola, Raico, attachments, December 16,                                      Admissible
         DX‐185‐B                                   2016
DX‐186   DX‐186‐A;   SDNY_00269214--SDNY_00269271   Email from Cholakis to Raico, attachments, December 21,                                   Admissible
         DX‐186‐B                                   2016
DX‐187               SDNY_00269744--SDNY_00269745   Email Chain Brennan, Wisnicki, Raico, January 5, 2017                                     Admissible
DX‐188               SDNY_00270025--SDNY_00270028   Email Chain Horn, Raico, January 19, 2017                    402, 403, 802 (parts)        Court Reserved
DX‐189   DX‐189‐A;   SDNY_00270603--SDNY_00270605   Email Chain Raico, Brennan, Horn, Ivakhnik, attachments,     402, 403                     Court Reserved
         DX‐189‐B                                   August 30, 2016
DX‐190   DX‐190‐A;   SDNY_00270677--SDNY_00270684   Email Chain Raico, Brennan, Horn, Ivakhnik, attachments,     402, 403                     Court Reserved
         DX‐190‐B                                   August 30, 2016
DX‐191   DX‐191‐A;   SDNY_00270823--SDNY_00270829   Email Chain Raico, Yohai, attachments, September 7, 2016                                  Admissible
         DX‐191‐B
DX‐192   DX‐192‐A;   SDNY_00270937--SDNY_00271015   Email Chain Raico, Brennan, attachments, September 21,                                    Admissible
         DX‐192‐B                                   2016
DX‐193   DX‐193‐A    SDNY_00271242--SDNY_00271243   Email Chain Raico, Brennan, Horn, attachment, October 5,                                  Admissible
                                                    2016
DX‐194               SDNY_00271280--SDNY_00271285   Email Chain Raico, Wisnicki, October 7, 2016               403, 802                       Court Reserved
DX‐195   DX‐195‐A;   SDNY_00271444--SDNY_00271452   Email Chain Raico, Knoph, Mullin, attachments, October 12, 402, 403                       Court Reserved
         DX‐195‐B;                                  2016
         DX‐195‐C
DX‐196               SDNY_00271472--SDNY_00271473   Email Chain Raico, Nadlan Appraisals, Heskel, October 13,    402, 403                     Court Reserved
                                                    2016
DX‐197   DX‐197‐A;   SDNY_00271484--SDNY_00271498   Email Chain Raico, Brennan, Horn, attachments, October 13,   402, 403, 802                Court Reserved
         DX‐197‐B                                   2016
DX‐198               SDNY_00271639--SDNY_00271640   Email Chain Raico, Wisnicki, October 21, 2016                802                          Court Reserved
DX‐199               SDNY_00271681--SDNY_00271685   Email Chain Raico, Cholakis, October 21, 2016                                             Admissible
DX‐200   DX‐200‐A    SDNY_00273286--SDNY_00273290   Email Chain Raico, Ubarri, Brennan, Buteyn, MacDonald,                                    Admissible
                                                    attachment, November 10, 2016
DX‐201               SDNY_00273374--SDNY_00273375   Email Chain Raico, Brennan, Horn, November 14, 2016          402, 403                     Court Reserved
DX‐202   DX‐202‐A    SDNY_00273399--SDNY_00273406   Email Chain Raico, DiCola, Bartholomew, attachment,          403 (cumulative with DX-142) Court Reserved
                                                    November 16, 2016
DX‐203               SDNY_00273414--SDNY_00273416   Email Chain Raico, Cholakis, November 16, 2016                                            Admissible
DX‐204               SDNY_00273483--SDNY_00273485   Email Chain Raico, Sparks, Bartholomew, November 16,                                      Admissible
                                                    2016
DX‐205   DX‐205‐A    SDNY_00273648--SDNY_00273653   Email Chain Raico, DiCola, Bartholomew, attachment,          402, 403, 802 (as to         Court Reserved
                                                    November 21, 2016                                             assertions in attachment)
DX‐206               SDNY_00273832--SDNY_00273834   Email Chain Raico, DiCola, December 2, 2016                  402, 403, 802 (as to         Court Reserved
                                                                                                                 Raico’s statements re
                                                                                                                 Shabanets)
DX‐207               SDNY_00274346--SDNY_00274347   Email Chain Raico, Wisnicki, Brennan, October 27, 2016                                    Admissible
DX‐208   DX‐208‐A;   SDNY_00274670--SDNY_00274702   Email from Raico to Brennan, Ubarri, Calk, Jones,                                         Admissible
         DX‐208‐B;                                  attachments, April 21, 2016
         DX‐208‐C;
         DX‐208‐D
DX‐209   DX‐209‐A;   SDNY_00277412--SDNY_00277427   Email Chain Langchung, Ubarri, Brennan, Sanchez,             402, 403                     Court Reserved
         DX‐209‐B;                                  attachments, November 29, 2016
         DX‐209‐C
DX‐210               SDNY_00277761--SDNY_00277762   Email Chain Raico, Ubarri, April 20, 2016                                                 Admissible
DX‐211               SDNY_00278349--SDNY_00278350   Email Chain Smith, Judis, Davidtz, DiCola, Ubarri,           802                          Party Reserved
                                                    December 12, 2016
                          Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 6 of 7


DX‐212   DX‐212‐A    SDNY_00280267--SDNY_00280268   Email from Cisco Unity Connection to Ubarri, attachment,    802                           Court Reserved
                                                    November 10, 2016
DX‐213   DX‐213‐A;   SDNY_00283950--SDNY_00283977   Email Chain Horn, Murphy, Brennan, Shelton, attachments,    402, 403, 802 (as to          Court Reserved
         DX‐213‐B;                                  October 10, 2016                                            assertions in attachment)
         DX‐213‐C;
         DX‐213‐D;
         DX‐213‐E;
         DX‐213‐F;
         DX‐213‐G;
         DX‐213‐H;
         DX‐213‐I
DX‐214   DX‐214‐A    TFSB0000298--TFSB0000302       Email from Ubarri to Calk, Calk, Norini, Semenak, Murphy, 403, 802                        Party Reserved
                                                    Gilmore, rigbyrl@gmail.com, Harris, Banks, attachment,
                                                    April 3, 2017
DX‐216   DX‐216‐A    TFSB0032051--TFSB0032067       Email from Brennan to Aguirre, attachment, July 5, 2017   403, 802 (as to assertions in   Court Reserved
                                                                                                              attachment)
DX‐217   DX‐217‐A;   TFSB0035196--TFSB0035233       Email Chain Brennan, Semenak, attachments, June 9, 2017                                   Admissible
         DX‐217‐B;
         DX‐217‐C
DX‐221               TFSB0085889--TFSB0085895       Uniform Residential Loan Application                        802                           Court Reserved
DX‐222               TFSB0086160--TFSB0086162       Email Chain Calk, Dailey, December 2, 2016                                                Admissible
DX‐223               TFSB0086166--TFSB0086169       Email Chain Calk, Smith, December 8, 2016                                                 Admissible
DX‐224   DX‐224‐A;   TFSB0086170--TFSB0086172       Email Chain Calk, Dailey, attachments, December 11, 2016                                  Admissible
         DX‐224‐B
DX‐225               TFSB0086768--TFSB0086769       Email Chain Smith, Calk, November 26, 2016                                                Admissible
DX‐226   DX‐226‐A;   TFSB0086780--TFSB0086788       Email Chain Calk, Gallagher, attachments, November 27,                                    Admissible
         DX‐226‐B                                   2016
DX‐227               TFSB0086818--TFSB0086820       Email Chain Gilmore, Calk, November 27, 2016                                              Admissible
DX‐228               TFSB0086861--TFSB0086863       Email Chain Dailey, Mattis, Calk, Donnelly, December 2,                                   Admissible
                                                    2016
DX‐229               TFSB0086880                    Email Chain Dailey, Calk, December 11, 2016                                               Admissible
DX‐230               TFSB0087335--TFSB0087336       Email Chain Calk, Smith, November 26, 2016                                                Admissible
DX‐231               TFSB0087337--TFSB0087338       Email Chain Calk, McCarthy, November 26, 2016                                             Admissible
DX‐232   DX‐232‐A;   TFSB0087458--TFSB0087463       Email from Calk to steve@arc-ent.com, attachments,                                        Admissible
         DX‐232‐B                                   December 19, 2016
DX‐233   DX‐233‐A;   TFSB0087477--TFSB0087487       Email from Calk to Bannon, attachments, December 27,                                      Admissible
         DX‐233‐B;                                  2016
         DX‐233‐C;
         DX‐233‐D;
         DX‐233‐E;
         DX‐233‐F
DX‐234               TFSB0087488--TFSB0087489       Email Chain Calk, silvermang@gtlaw.com, January 9, 2017                                   Admissible
DX‐235               TFSB0087596                    Email Chain Calk, Dailey, February 5, 2017                                                Inadmissible
DX‐236               TFSB0087765--TFSB0087768       Email Chain Calk, Banks, February 6, 2017                                                 Inadmissible
DX‐237               TFSB0089077--TFSB0089078       Email Chain Calk, Donnelly, December 8, 2016                                              Admissible
DX‐238               TFSB0089218--TFSB0089219       Email Chain Calk, colbbb@gmail.com, February 4, 2017                                      Inadmissible
DX‐239   DX‐239‐A    TFSB0090564--TFSB0090566       Email from Banks to Calk, attachment, November 15, 2016 402, 403                          Party Reserved
DX‐240   DX‐240‐A    TFSB0090568--TFSB0090571       Email from Banks to Calk, attachment, November 15, 2016 402, 403                          Party Reserved
DX‐241   DX‐241‐A;   TFSB0090925--TFSB0090931       Email from Calk to Rigby, attachments, November 27, 2016 402, 403                         Party Reserved
         DX‐241‐B;
         DX‐241‐C
                                                   Case 1:19-cr-00366-LGS Document 222-2 Filed 06/17/21 Page 7 of 7


DX‐242                 DX‐242‐A             SDNY_00241519--SDNY_00241521         Email Chain Banks, Calk, attachment, January 9, 2017         402, 403 as to forward to   Party Reserved
                                                                                                                                              Banks, no objection to
                                                                                                                                              forwarded email
DX‐243                 DX‐243‐A             SDNY_00278338--SDNY_00278341         Email Chain Brennan, Ubarri, Norini, Horn, attachment,       402, 403, 802 as to all     Court Reserved
                                                                                 December 9, 2016                                             statements
DX‐244                                      SDNY_00279375--SDNY_00279377         Email Chain Ubarri, Brennan, December 9, 2016                402, 403                    Court Reserved
DX‐245                                      TFSB0087464--TFSB0087465             Email Chain Calk, Scaramucci, December 22, 2016                                          Admissible
DX‐246                 DX‐246‐A;            TFSB0087672--TFSB0087679             Email from Calk to Scaramucci, attachments, December 27,                                 Admissible
                       DX‐246‐B;                                                 2016
                       DX‐246‐C
DX‐247                                      TFSB0087684--TFSB0087685       Email Chain Calk, Scaramucci, December 29, 2016                                                Admissible
DX‐248                                      TFSB0087740                    Email from Banks to Calk, February 5, 2017                                                     Admissible
DX‐249                 DX‐249‐A,            TFSB0089143--TFSB0089146       Email Chain Calk, Scaramucci, attachments, December 28,                                        Admissible
                       DX‐249‐B                                            2016
DX‐250                 DX‐250‐A             SDNY_00239878 -- SDNY_00239879 Email Chain Brennan, Ubarri, Calk, attachment, April 28,                                       New Exhibit
                                                                           2016
DX‐251                 DX‐251‐A             SDNY_00240568 -- SDNY_00240570 Email from Ubarri to Calk, Brennan, Norini, attachment,                                        New Exhibit
                                                                           December 22, 2016
DX‐252                                                                     Credit Committee Materials, May 23, 2016                                                       New Exhibit

1
    A video exhibit of DX 50 will be provided at a later date and will be composed of various clips from CALK00000001 through CALK00000025.
2
    One of the attachments to DX 167 is corrupted in the original. Accordingly, we have marked the slipsheet.
